Smith, Judge,
delivered tbe opinion of tbe court:
In tbis case as in tbe case of Wing Yee Chong & Co. v. United States, suit No. 2143, tbis day decided, tbe goods were returned by tbe appraiser as a medicinal preparation containing alcobol. Tbe collector classified tbe goods as medicinal preparations containing alcobol, and assessed them witb tbe duty prescribed for such -preparations by section 16 of tbe tariff act of 1913, plus tbe additional duty of $2.20 per proof gallon imposed on distilled spirits by section 600 of tbe revenue act of 1918. Two affidavits were submitted to tbe collector which were witb tbe protest and other papers transmitted to tbe board and on tbe papers so transmitted tbe case was submitted by stipulation to tbe board for decision. From one of tbe affidavits it appeared tbat tbe merchandise was medicinal wines used for medicinal and not for beverage purposes. Tbe other affidavit' merely stated that to tbe best knowledge and belief of the affiant, tbe merchandise was used by Chinese people in tbe United States for medicinal purposes.
Tbe return of tbe appraiser and classification of tbe collector in accord witb tbe return not being impeached or contradicted in any way we must bold tbat tbe goods are medicinal preparations subject to tbe duties imposed by paragraph 16 of tbe tariff act of 1913. Tbis ruling is based upon tbe facts disclosed by tbe record in tbis case and is limited to tbe points discussed on oral argument of tbe appeal and in tbe briefs of counsel.
Tbe decision of the Board of General Appraisers is reversed.